Citation Nr: 0106709	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by an abnormal gait and hip pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision which denied 
service connection for hip pain, claimed as secondary to 
service-connected residuals of injuries to the right great 
and 2nd toes.  In order to better serve the interests of the 
veteran, the issue on appeal has been restyled as stated on 
the cover page of this remand.


REMAND

The veteran claims he not only has hip pain but also an 
abnormal gait as a result of his service-connected injuries 
to the right great and 2nd toes.  Private medical evidence on 
file, from November 1997, objectively confirms that he has an 
abnormal gait.  Other medical evidence from October 1997, 
reflects complaints of right hip pain.  During a May 2000 
hearing, the veteran and his wife related that physicians 
(Dr. J. and Dr. C.) had indicated to them that there was a 
causal relationship between the veteran's gait and hip 
problems and his service-connected injuries to the toes.  RO 
Hearing Transcript at p. 3.  (It was also related that Dr. J. 
refused to state his opinion in writing.)  This case must now 
be remanded so that all outstanding medical records from Dr. 
J. and C. can be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, the veteran must be afforded 
a VA examination in order to determine the etiology of any 
current gait and hip problems.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  (The current record does not contain an 
opinion regarding the etiology of the veteran's current 
condition.) 

Additional matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records, 
relating to the veteran's service-
connected injuries to his toes, hips, 
and/or gait.  All outstanding records 
from Drs. J. and C., the "Pain Center," 
the VA facilities in Concord, Winston-
Salem, and Salisbury, North Carolina, as 
well as Cabbarus Orthopedics & Sports 
Medicine should be obtained.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate 
that nature and etiology of any hip and 
gait problems.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following 
items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  State the diagnoses of all disorders 
which result in hip pain and/or gait 
problems. 

c.  For each of the aforementioned 
disorders, state a medical opinion, based 
on the entire record, whether it is at 
least as likely as not that such 
disorders are attributable to his 
service-connected injuries of the right 
great and 2nd toes?

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should readjudicate the claim 
of service connection.  The entire claims 
file must be reviewed prior to any 
adjudicatory action.  If the claim is 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


